 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY HARRA,                                     No. 2:19-cv-2233 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS & REHABILITATION,
15    et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner, proceeding without counsel. Plaintiff seeks relief pursuant to

19   42 U.S.C. § 1983, and is proceeding in forma pauperis. This proceeding was referred to this court

20   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302. Plaintiff’s amended complaint is now

21   before the court.

22          The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

27          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                        1
 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 5   Cir. 1989); Franklin, 745 F.2d at 1227.

 6          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

 7   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

 8   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

 9   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt

10   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

11   this standard, the court must accept as true the allegations of the complaint in question, Hosp.

12   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

13   most favorable to the plaintiff, and resolve all doubts in the plaintiff's favor, Jenkins v.

14   McKeithen, 395 U.S. 411, 421 (1969).

15          Plaintiff alleges that on May 18, 2019, defendant Correctional Officer Lopez denied

16   plaintiff his approved emergency phone call concerning the death of his grandmother. At

17   breakfast, plaintiff attempted to hold his food port hostage, keeping his hands and fingers inside

18   the cell, and defendant Lopez pepper sprayed plaintiff through the food port for over one minute,

19   despite plaintiff’s protestations that he suffers from asthma. (ECF No. 14 at 2.) Subsequently,

20   while plaintiff was in the exam room, defendants Correctional Officers Truong, Pagal, and Moua
21   used excessive force on plaintiff. (ECF No. 14 at 4-6.) During plaintiff’s escort back to his cell,

22   plaintiff alleges that defendants Correctional Officers S. Garcia, Chavez and Christerna used

23   excessive force on plaintiff. (ECF No. 14 at 7-9.) Finally, plaintiff alleges that defendants Sgt.

24   Perez and Lt. Lewis failed to protect plaintiff during the use of excessive force in the exam room.

25          Plaintiff’s allegations are sufficient to state potentially cognizable Eighth Amendment

26   claims against such defendants, but his amended complaint is incomplete and insufficient for the
27   following reasons. First, plaintiff fails to set forth the names of the individuals he intends to sue

28   in the caption of his pleading, or to identify where such defendants are located to assist in service
                                                         2
 1   of process. Fed. R. Civ. P. 10. Second, plaintiff fails to identify the relief sought. Plaintiff

 2   included such information in his original complaint, but as plaintiff was previously informed,

 3   once he amends his pleading, the amendment supersedes the original complaint. Thus, plaintiff

 4   can easily rectify his pleading defects by completing the court’s complaint form and appending

 5   the declarations he submitted as his third amended complaint. In an effort to assist plaintiff, the

 6   court will send plaintiff the court’s form for filing a civil rights complaint, as well as pages 2 - 13

 7   of his second amended complaint. Plaintiff should fully complete the court’s civil rights

 8   complaint form, and may append his previously-filed declarations to provide the specific factual

 9   allegations against each defendant.

10          Accordingly, plaintiff’s second amended complaint must be dismissed. The court,

11   however, grants leave to file a third amended complaint.

12          If plaintiff chooses to file a third amended complaint, plaintiff must identify each

13   individual he names as a defendant and set forth each defendant’s location. Plaintiff must

14   identify the relief sought. In addition, plaintiff must demonstrate how the conditions complained

15   of have resulted in a deprivation of plaintiff’s federal constitutional or statutory rights. See Ellis

16   v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, the third amended complaint must allege in

17   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

18   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

19   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976); May v. Enomoto, 633 F.2d 164, 167

20   (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore, vague and
21   conclusory allegations of official participation in civil rights violations are not sufficient. Ivey v.

22   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

23          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

24   make plaintiff’s third amended complaint complete. Local Rule 220 requires that an amended

25   complaint be complete in itself without reference to any prior pleading. This requirement is

26   because, as a general rule, an amended complaint supersedes the original complaint. See Loux v.
27   Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once plaintiff files a third amended complaint, the

28   original pleading no longer serves any function in the case. Therefore, in a third amended
                                                         3
 1   complaint, as in an original complaint, each claim and the involvement of each defendant must be

 2   sufficiently alleged. Plaintiff is not required to append exhibits or provide copies of prior court

 3   orders to his third amended complaint.

 4            In accordance with the above, IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s second amended complaint is dismissed.

 6            2. Plaintiff is granted thirty days from the date of service of this order to file a third

 7   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

 8   of Civil Procedure, and the Local Rules of Practice; the third amended complaint must bear the

 9   docket number assigned this case and must be labeled “Third Amended Complaint”; plaintiff

10   must file an original and one copy of the third amended complaint;

11   failure to file a third amended complaint in accordance with this order will result in a

12   recommendation that this action be dismissed.

13            3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a 42

14   U.S.C. § 1983 action by a prisoner, along with a copy of pages 2 - 13 of plaintiff’s second

15   amended complaint, without the court’s banner across the top. (ECF No. 19 at 2-13.)

16   Dated: March 25, 2020

17

18
     /harr2233.14amd
19

20
21

22

23

24

25

26
27

28
                                                           4
